DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of the Foreign Priority claim, and the filing of “Interim Copy of the Foreign Priority Document” on 9/9/2020 (see screenshot below), however it is noted that a “Certified Copy” of the Foreign Priority Document must be submitted.

    PNG
    media_image1.png
    116
    725
    media_image1.png
    Greyscale

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “30” – which appears to correspond to “annular element” (claim 8) – however it must appear in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means of…” in claim 1 and 4, which states what the means are after the recitation.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-17, in claim 1, the limitation ‘in such a way as to allow…” is a narrative claim limitation and appears to be a literal translation. The claims must set forth clear metes and bounds, and the narrative phrase as claimed here does not provide sufficient clarity as to how one achieves “in such a way as to allow…” therefore is unclear.
Regarding claims 1-17, in claim 1, “the three aforementioned portions” lacks antecedent basis to “three” and the terminology is informal, and should explicitly recite each portion being referred to.
Regarding claims 1-17, in claim 1, “so avoiding the plating restoration operation required for clad sheet metal not characterized by carbon and/or low alloy steel metal” is taken as a whole a narrative phrase using “so avoiding” however it is unclear what is being avoided and how, and the narrative phrase leads to unclear metes and bounds.
Regarding claims 1-17, in claim 1, “the plating restoration operation required for clad sheet metal not characterized by carbon and/or low alloy steel metal” lacks antecedent basis, and furthermore is not defined by the specification.
Regarding claim 2, the phrase “a balanced percentage” is unclear because the phrase ‘balanced percentage” has not been defined by the specification, and therefore lacks clear metes and bounds as it is a relative term.
Regarding claim 4, “said lateral casing (L)” lacks antecedent basis – therefore claim 4 will be examined as if it depends upon claim 3 for antecedent basis. 
Regarding claim 6, “the connections with the external pipes” “the connections for the instrumentation” all lack antecedent terminology for each “the” (4 times).
Regarding claim 8, “said lateral casing (L)” lacks antecedent basis – therefore claim 4 will be examined as if it depends upon claim 3 for antecedent basis. 
Regarding claim 9, “said lateral casing (L)” lacks antecedent basis – therefore claim 4 will be examined as if it depends upon claim 3 for antecedent basis. 
Regarding claim 11, “the stainless steel base sheet” lacks antecedent basis, and furthermore “the sheet” is lacking consistency with the full terminology of “stainless steel base sheet”.
Regarding claim 12, “each junction edge” and “the stainless steel metal sheet” lacks antecedent basis, and furthermore “the sheet” has confusing antecedence, because there are two possible antecedent “sheet” for this phrase (one in claim 11 and one in claim 12).
Regarding claim 13, “said lateral casing (L)” lacks antecedent basis – therefore claim 4 will be examined as if it depends upon claim 12 for antecedent basis. 
Regarding claim 13, “the single base sheet” lacks antecedent basis, and furthermore “the sheet” has confusing antecedence, because there are two possible antecedent “sheet” for this phrase (one in claim 11 and one in claim 13).
Regarding claims 14 and 15, each recites “said single welding line” which has insufficient antecedent basis in the claims.
Regarding claim 16, “the welds of the connections to the external pipes” each these terms lacks antecedent basis in the claims.
Regarding claim 16, “the filler material” lacks antecedent basis in the claims.
Regarding claim 17, “the welds of the connections to the external pipes” each these terms lacks antecedent basis in the claims.
Regarding claim 17, “the same material used to make the connection” is self referential – “the same material” - therefore it lacks antecedent basis and clear metes and bounds.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samman (US 2017/0058201) taken in combination with Shockley (US 6,193,848) and Sasaki et al (US 2010/0092798).
Regarding claim 1, Samman teaches a reaction chamber 1 configured to house coking reactions (see title, abstract, Fig 1) comprising: a main body 1 having a base portion 4 and a head portion (ref chars 13a/b, 19a and ref char 2), wherein said base portion 4 has a conical conformation for conveying the reaction products (to outlet 8) and wherein said head portion 2 has a substantially cylindrical conformation delimited at the top by a closing cap 2, said base portion 4 and said head portion 13a/b, 19a, 2, being jointed to each other by a plurality of welded joints 15/17 at respective junction edges (see Fig 1, [0013-0014, 0016]), Samman further teaches that the body 2-4 of the drum are made of a metal consisting of stainless steel (see [0013] and claim 7).
However Samman does not teach the stainless steel body is developed in such a way as to allow a junction between sheets forming the aforementioned portions and the junction between said portions by means of a single welded junction line, so avoiding the plating restoration operation required for clad sheet metal not characterized by carbon and/or low alloy steel metal sheet.
Shockley teaches a design of a pressure tight reaction vessel for cyclic thermal processes (see title, abstract), Shockley teaches differing plate/weld seam designs as alternative vessel designs associated with a base 12, cylindrical section 14, top 16 and skirt 18 (see Figs 1-4, C2:L48-60) and that circumferential weld seams are eliminated in main body portion of cylindrical section 14 associated with annular knuckle to connect to skirt and base (C3:L8-32).
Sasaki teaches an arc weld for stainless steel CrMo metal for coke drums (see title, abstract), Sasaki teaches a weld metal obtained by carrying out multi-pass weliding in a submerged arc welding process with solid wire and bonded flux being combined together, the weld metal contains, per the total mass of the weld metal, C, 0.06 to 0.12 mass%; Si in 0.15 to 0.30 mass%, Mn: 0.60 to 1.1 mass%, Cr: 1.1 to 1.45 mass%; Mo: 0.4 to 0.6 mass% to achieve strength bonding and avoid weld defect (see Fig and [0010-0011], and to match the metals being welded together (see [0016-0021]).
Therefore it would have been obvious to one having ordinary skill in the art to modify Samman utilizing routine knowledge as taught by Shockley to experiment with different layout designs for weld locations and plate size and locations as taught by Shockely (Figs 1-4) and to consider material composition when selecting weld seam materials (as taught by Sasaki above) when matching with the type of metal selected when the metal is selected as stainless steel (as taught by Samman above).
Regarding claim 3, both Samman (Fig 1) and Shockley (Figs 1-4) as set forth above have taught cylindrical lateral casing, and the jointing by selecting of weld lines as set forth above.
Regarding claim 4, Samman teaches plurality of rectangular sheets 13a-c and 19a-b (see Fig 1,3, [0016-0017]) and Shockley (Figs 1-4, C3:L20-32:L44-67) joined together by respected welding lines.
Regarding claim 5, Shockley teaches consecutive sheets are laterally aligned (see Figs 1-4).
Regarding claim 6, Samman teaches various inlets and outlets 7,8,9,11 with flanged connections (see Fig and [0013]), however is silent to the material of construction being stainless steel, however it would be obvious to the skilled artisan to also construct these of the same material as the drum, as these lines are in contact with the interior of the drum and therefore selecting stainless steel would have been obvious.
Regarding claim 7, Shockley teaches two consecutive sheets are longitudinally offset (see Figs 1-4).
Regarding claim 8, Samman teaches annular knuckle for adjoining two sections between cylinder and conical sections (see Figs 1, [0013]), therefore it would have been obvious to also including similar annular knuckle between head portion and lateral casing.
Regarding claim 9-10, Samman teaches annular connection element 5 that is Y-shaped adjoining cylindrical section 3 to bottom 4 and skirt 6 (see Fig 1, [0013]).
Regarding claim 11, Samman teaches the method of providing the coke drum 1 of claim 1 as set forth above, necessarily including providing base portion 4, head cap portion 2, and upper cylindrical section thereof (see Fig 1, [0013-0014, 0016]), Samman teaches the sections are joined via welding connections between the sections (see [0017]), Samman further teaches that the body 2-4 of the drum are made of a metal consisting of stainless steel (see [0013] and claim 7, therefore not having plating on the base sheet).
Regarding claim 12, both Samman (Fig 1) and Shockley (Figs 1-4) as set forth above have taught providing substantially cylindrical lateral casing, and the jointing to the head portion and base portion by selecting of weld lines as set forth above, and no plating is being placed on the sheet.
Regarding claim 13, Samman teaches plurality of rectangular sheets 13a-c and 19a-b (see Fig 1,3, [0016-0017]) and Shockley (Figs 1-4, C3:L20-32:L44-67) joined together by respected welding lines, and no plating is being placed on the sheet.
Regarding claim 14, in modified Samman as set forth above, Sasaki teaches to match the metals being welded together (see [0016-0021]).
Regarding claims 16-17, in modified Samman as set forth above, Sasaki teaches to match the metals being welded together (see [0016-0021]), and Samman teaches various inlets and outlets 7,8,9,11 with flanged connections (see Fig and [0013]), however is silent to the material of construction being matching the stainless steel of the vessel, however it would be obvious to the skilled artisan to also construct these of the same material as the drum, as these lines are in contact with the interior of the drum and therefore selecting stainless steel would have been obvious.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samman (US 2017/0058201) taken in combination with Shockley (US 6,193,848) and Sasaki et al (US 2010/0092798), as applied above and further in combination with Schmidtke et al (US 2011/0009627).
Regarding claim 2, Samman teaches all limitations as set forth above, including that the reaction chamber is comprised of stainless steel, however Samman is silent as to wherein said stainless steel comprises a balanced percentage of ferritic steel wherein the remaining percentage is austenitic steel.
Schmidtke et al teaches a reaction for high pressure reactions (see title, abstract), Schmidtke teaches wherein the material of at least one reaction tube is a ferritic-austhenitic material, having the advantage of ductility and corrosion resistance, while possessing increased strength (see [0022]).
Therefore absent a clear distinction in Samman of the type of stainless steel, the skilled artisan would have known, as taught by Schimidtke to select a steel having the advantage of ductility, corrosion resistance and increased strength and would therefore find obvious before the effective filing date of the invention to utilize a ferritic austenitic steel as suggested by Schmidtke.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samman (US 2017/0058201) taken in combination with Shockley (US 6,193,848) and Sasaki et al (US 2010/0092798) as applied above and further in combination with Badlani et al (US 2008/0110229).
Regarding claim 15, Samman teaches all limitations as set forth above, however does not teach wherein said single welding line is carried out using a nickel alloy as welding material.
Badlani teaches a method for mechanical stress improvement in high nickel-chromium alloys (see title, abstract), Badlani teaches a high nickel-chromium alloy is used to join stainless steel ends to provide high tensile residual weld stresses that can withstand reactor vessel (see [0017,0029]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide for a high nickel-chromium alloy weld as taught by Badlani in the reactor vessel of modified Samman as set forth above motivated to provide high tensile residual weld stresses that can withstand the operation of the reactor vessel as taught by Badlani.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hinson et al (US 2015/0267122) teaches a coking vessel design. McBride (US 2018/0201839) teaches a coking vessel design. Watanabe et al (US 4,692,313) teaches welds for a reactor vessel system. Bongiorno (US 20110/0230962) teaches a joining system of steel metals of austenitic and ferritic steel. Kirkham et al (US 2008/0078696) teaches a thermal reaction unit design.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772